Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 1 of 9                   PageID 254




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

M. LA-TROY ALEXANDRIA-WILLIAMS,

        Plaintiff,

v.                                                  Case No. 2:20-cv-02715-MSN-atc

MARK GOINS, in his official capacity
as Coordinator of Tennessee Elections,
MARY MANCINI, in her official capacity
as Chairwoman of the Tennessee Democratic
Party, LINDA PHILLIPS, Shelby County Election
Commissioner,

      Defendants.
______________________________________________________________________________

   ORDER GRANTING DEFENDANT MARK GOINS’ MOTION TO DISMISS AND
   ORDER DISMISSING CASE WITHOUT PREJUDICE AGAINST DEFENDANTS
                           MANCINI AND PHILLIPS
______________________________________________________________________________

        Before the Court is Defendant Mark Goins’ Motion to Dismiss, (ECF No. 15), filed on

January 29, 2021. Plaintiff failed to timely respond to Defendant Goins’ motion, prompting the

Court to enter a show cause order. (ECF No. 16.) Plaintiff timely responded to the Court’s show

cause order on April 19, 2021. (ECF No. 18.) After being granted additional time to respond, (see

ECF No. 19), Plaintiff filed his response to Defendant Goins’ motion on May 7, 2021. (ECF No.

20.) For the reasons below, the Court GRANTS Defendant Goins’ motion. Further, the Court

DISMISSES WITHOUT PREJUDICE the claims against Defendants Mancini and Phillips for

failure to timely effect service.




                                               1
Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 2 of 9                      PageID 255




                                            Background

       This action arises out of Plaintiff’s thwarted attempt to run in the August 2020 primary

election to be the Democratic nominee for a seat in the United States House of Representatives.

(ECF No.1 at PageID 2.) Plaintiff asserts that, despite being a bona fide Democrat and meeting

all the eligibility requirements set forth by state and federal law, the Tennessee Democratic Party

“deemed him disqualified to run as a candidate” and petitioned the Shelby County Election

Commission to remove him from the August 2020 primary ballot. (Id. at PageID 2–9.) The Shelby

County Election Commission subsequently removed Plaintiff’s name from the August 2020

primary election ballot. (Id. at PageID 6, 10.)

       Plaintiff filed this suit seeking money damages in addition to injunctive and declaratory

relief on September 24, 2020. (ECF No. 1.) His complaint raises a litany of federal and state law

claims. (Id. at PageID 10–29.) He names names as Defendants Mary Mancini, Chairwoman of

the Tennessee Democratic Party; Mark Goins, Coordinator of Tennessee Elections; and Linda

Phillips, Shelby County Election Commissioner. (Id. at PageID 2.) Notably, Plaintiff seeks to

hold Defendants liable in their official capacities. (Id. at PageID 1.)

                                       Standard of Review

       Defendant Goins seeks dismissal of Plaintiff’s claims pursuant to Federal Rule of Civil

Procedure 12(b)(1) and 12(b)(6). Rule 12(b)(1) provides that a defendant may move to dismiss a

complaint on the basis that the Court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A

Rule 12(b)(1) motion comes in two varieties: either a facial or factual attack. See Gentek Bldg.

Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). “A ‘facial attack’ is

asserted when the movant accepts the alleged jurisdictional facts as true and ‘questions merely the

sufficiency of the pleading’ to invoke federal jurisdiction.” Gaetano v. United States, 994 F.3d



                                                  2
Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 3 of 9                           PageID 256




501, 505 (6th Cir. 2021) (quoting Gentek, 491 F.3d at 330). On the other hand, “[u]nder a factual

attack. . . the court can actually weigh evidence to confirm the existence of the factual predicates

for subject-matter jurisdiction.” Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 440 (6th Cir.

2012). An assertion of sovereign immunity usually constitutes a factual attack. See Durham v.

Martin, 388 F. Supp. 3d 919, 929 (M.D. Tenn. 2019) (citing Hornberger v. Tennessee, 782 F.

Supp. 2d 561, 564 (M.D. Tenn. 2011)).

        Under Rule 12(b)(6), the court will “construe the complaint in the light most favorable to

the plaintiff, accept its allegations as true, and draw all reasonable inferences in favor of the

plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281

F.3d 613, 619 (6th Cir. 2002). Using this framework, the court determines whether the complaint

alleges “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A claim is plausible on its face if “the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

        A complaint need not contain detailed factual allegations; however, a plaintiff's

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). In other

words, the “[f]actual allegations must be enough to raise a right to relief above [a] speculative

level.” Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). If a court decides in light of its judicial experience and

common sense, that the claim is not plausible, the case may be dismissed at the pleading stage.




                                                    3
 Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 4 of 9                           PageID 257




  Iqbal, 556 U.S. at 679. “[O]nly a complaint that states a plausible claim for relief survives a motion

  to dismiss.” Iqbal, 556 U.S. at 679; Twombly, 550 U.S. at 556.

                                                   Analysis

I.      Defendant Goins’ Motion to Dismiss pursuant to Rule 12(b)(1)

            The Court will first consider Defendant Goins’ motion to dismiss pursuant to Rule

  12(b)(1). See Moir v. Greater Cleveland Reg’l Transit. Auth., 895 F.2d 266, 269 (6th Cir. 1990)

  (explaining that the Court is “bound to consider the 12(b)(1) motion first, since the Rule

  12(b)(6) challenge becomes moot if this court lacks subject matter jurisdiction”). Defendant Goins

  asserts that the Court lacks subject matter jurisdiction because Plaintiff’s claims are barred by the

  Eleventh Amendment. (ECF No. 15-1 at PageID 215–17.)

            The Eleventh Amendment provides that “[t]he Judicial power of the United States shall not

     be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

     United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

     Const. amend. XI. The protection afforded to states by the Eleventh Amendment extends to suits

     initiated against a state by its own citizens and by citizens of another state. See Guertin v. State,

     912 F.3d 907, 936 (6th Cir. 2019); see also Bd. of Tr. of Uni. of Ala. v. Garrett, 531 U.S. 356, 363

     (2001) (“The ultimate guarantee of the Eleventh Amendment is that nonconsenting States may not

     be sued by private individuals in federal court.”).

            Notably, there are exceptions to this rule. See Ernst v. Rising, 427 F.3d 351, 358 (6th Cir.

     2005). For example, a state can decide to waive its immunity through legislation. Id. It is also

     well understood that a state’s sovereign immunity does not encompass suits that are not against

     the state or an “arm of the state.” Id. And most important, a state’s sovereign immunity does not

     attach to suits against a state official seeking purely prospective injunctive relief. Id. Plaintiff’s



                                                       4
Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 5 of 9                        PageID 258




complaint, however, fails to trigger any of these exceptions. Despite titling his Complaint as a

“Complaint for Money Damages, Declaratory Judgment and Injunctive Relief,” Plaintiff seeks

purely monetary damages for the alleged harms he suffered. (ECF No. 1 at PageID 29–31.)

        Rather than proceeding against the State of Tennessee, Plaintiff brings this suit against

Defendant Goins in his official capacity as the Coordinator of Tennessee Elections. (ECF No. 1

at PageID 1–2.) This distinction ultimately makes no difference because the Eleventh Amendment

encompasses actions against state officials sued in their official capacities for money damages.

See Ernst v. Rising, 427 F.3d 351, 358 (6th Cir. 2005) (en banc). Thus, to the extent Plaintiff

seeks to hold Defendant Goins liable in his official capacity for money damages, the Court will

treat such claims as a suit against the state entity itself—the Tennessee Division of Elections (“the

Division”). See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n official-capacity suit is, in

all respects other than name, to be treated as a suit against the entity.”).

        For the Eleventh Amendment bar to apply here, the Division must qualify as an “arm of

the State [of Tennessee].” Ernst, 427 F.3d at 358 (citing Mt. Healthy City Sch. Dist. Bd. of Educ.

v. Doyle, 429 U.S. 274, 280 (2005)). The Sixth Circuit has identified several factors that aid the

Court in making this determination: “(1) the State's potential liability for a judgment against the

entity; (2) the language by which state statutes, and state courts refer to the entity and the degree

of state control and veto power over the entity's actions; (3) whether state or local officials appoint

the board members of the entity; and (4) whether the entity's functions fall within the traditional

purview of state or local government.” Guertin, 912 F.3d at 937 (quoting Ernst, 427 F.3d at 359).

The Sixth Circuit has also stated that a state’s potential monetary liability is the “foremost” and

“most salient” factor to consider and will create a strong presumption that the entity acts as an arm

of the state. Id. (citations omitted).



                                                   5
Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 6 of 9                       PageID 259




       Concerning the State’s potential liability, the Court finds that this factor weighs in favor of

finding that the Division is an arm of the State of Tennessee. The Division falls under the purview

of Tennessee’s State Department, see Tenn. Code Ann. § 4-3-2103; Tenn. Code Ann. § 2-11-201,

which means that the State of Tennessee will have to satisfy any potential monetary judgment.

Further, Plaintiff has not directed the Court to any statutory provisions shielding the State of

Tennessee from potential monetary liability. See Guertin, 912 F.3d at 937–38 (analyzing a state

statute which provided that local property taxes would be used to satisfy any potential judgment).

       Regarding the remaining factors, these too weigh in favor of the Division. First, the State

of Tennessee exercises substantial control over Defendant Goins’ actions as the Coordinator of

Elections. The Coordinator of Elections is appointed by the Secretary of State and “serve[s] at the

pleasure of the secretary of state[.]” 1 Tenn. Code Ann. § 2-11-201. Second, Defendant Goins’

duties as the Coordinator of Elections traditionally accord with the function of the state

government as opposed to any local municipality. Defendant Goins’ responsibilities include

“supervis[ing] all elections,” and “authoritatively interpret[ing] the election laws for all persons

administering them.” Tenn. Code Ann. § 2-11-202(a)(1), (4). Accordingly, the Division operates

as an “arm of the state.”

       Plaintiff’s arguments to the contrary are unavailing. Plaintiff asserts that “Defendant

Goins’s [sic] engages in the legal fiction that he is somehow the State of Tennessee.” (ECF No.

20-1 at PageID 245.) Rather than it being fiction, it is an unassailable fact that suits against state

officers in their official capacities are “to be treated as a suit against the entity.” Graham, 473

U.S. at 166; see also Pineda v. Hamilton Cty., 977 F.3d 483, 494 (6th Cir. 2020) (“[W]e treat a




      1. The Secretary of State is “elected by joint vote of the general assembly, and
commissioned for a term of four (4) years.” Tenn. Code Ann. § 8-3-101.
                                                  6
  Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 7 of 9                            PageID 260




   suit against Neil in his official capacity as analogous to a suit against the local entity.”); Alkire v.

  Irving, 330 F.3d 802, 810 (6th Cir. 2003) (“[I]ndividuals sued in their official capacities stand in

   the shoes of the entity they represent.”). Plaintiff’s suggestion otherwise flies in the face of decades

      of precedent.

             Plaintiff next argues that 42 U.S.C. § 1983 provides him an avenue to seek relief against

  Defendant Goins. (ECF No. 20-1 at PageID 245.) He is half right. Section 1983 allows aggrieved

  parties to seek redress against state actors in their individual capacities under appropriate

   circumstances. See Alkire, 330 F.3d at 810 (quoting Graham, 473 U.S. at 165). But Plaintiff seeks

      to hold Defendants liable in their official capacities. 2 (See ECF No. 1 at PageID 1); see also Alkire,

      330 F.3d at 810. As a result, Defendant Goins is shielded by sovereign immunity from Plaintiff’s

   § 1983 claim. Id.

             Plaintiff’s remaining claims against Defendant Goins fail for the same reason: that Plaintiff

      sues Defendant Goins in his official capacity and seeks monetary damages. As a result, Plaintiff’s

      claims are barred by the Eleventh Amendment. Accordingly, the Court GRANTS Defendant

      Goins’ Motion and DISMISSES WITHOUT PREJUDICE the claims against him. See Ernst,

      427 F.3d at 367 (“[D]ismissals for lack of jurisdiction should generally be made without

      prejudice.”).

II.      Defendant Goins’ Motion pursuant to Rule 12(b)(6)

             Because the Court does not have subject matter jurisdiction to hear Plaintiff’s claims

   against Defendant Goins, it does not reach the merits of Defendant Goins’ motion to dismiss

   pursuant to Federal Rule of Civil Procedure 12(b)(6). See Moir, 895 F.2d at 269. Accordingly,



           2. Plaintiff clearly designated in his Complaint that his claims against Defendants are in
   their official capacities. (ECF No. 1 at PageID 1.) The Court will not rewrite nor interpret
   Plaintiff’s Complaint to add claims against Defendants in their individual capacities.
                                                        7
   Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 8 of 9                           PageID 261




    the Court DENIES AS MOOT Defendant Goins’ motion to dismiss to the extent it argues that

       Plaintiff has failed to state a claim for relief. Id.

III.       Order Dismissing Claims against Defendants Mancini and Phillips for lack of service

               “Due process requires proper service of process for a court to have jurisdiction to adjudicate

       the rights of the parties.” O.J. Distrib., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 353 (6th

       Cir. 2003). Federal Rule of Civil Procedure 4(m) provides that:

               If a defendant is not served within 90 days after the complaint is filed, the court--
               on motion or on its own after notice to the plaintiff--must dismiss the action without
               prejudice against that defendant or order that service be made within a specified
               time. But if the plaintiff shows good cause for the failure, the court must extend the
               time for service for an appropriate period. This subdivision (m) does not apply to
               service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a
               notice under Rule 71.1(d)(3)(A).

       Plaintiff commenced this suit back on September 24, 2020. (ECF No. 1.) After nearly seven (7)

       months passed in which Plaintiff failed to serve Defendants Mancini and Phillips, the Court entered

       an Order directing Plaintiff to show cause “as to why the Complaint should not be dismissed

       without prejudice as to the remaining Defendants for failure to effect service” on April 5, 2021.

       (ECF No. 16 at PageID 226.) Plaintiff filed a response on April 19, 2021, requesting that the Court

       grant him an additional fourteen (14) days to serve the remaining Defendants. (ECF No. 18 at

       PageID 232.) The Court granted Plaintiff’s request, setting the deadline to serve Defendants

       Mancini and Phillips as May 7, 2021. (ECF No. 19 at PageID 235.) To date, Plaintiff has not

       served Defendants.

                Despite multiple warnings from the Court and ample time to do so, Plaintiff has failed to

       serve the remaining Defendants in this matter. (See ECF Nos. 13, 16, and 19.) Accordingly, the

       Court DISMISSES WITHOUT PREJUDICE the claims against Defendants Mancini and

       Phillips pursuant to Federal Rule of Civil Procedure 4(m).



                                                           8
Case 2:20-cv-02715-MSN-atc Document 21 Filed 08/31/21 Page 9 of 9               PageID 262




                                             Conclusion

        For the reasons above, the Court GRANTS Defendant Goins’ Motion to Dismiss. Further,

the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s claims against Defendants Mancini

and Phillips for failure to timely effect service.

        IT IS SO ORDERED, this 31st day of August, 2021.

                                                         s/ Mark Norris
                                                         MARK S. NORRIS
                                                         UNITED STATES DISTRICT JUDGE




                                                     9
